DETAILED ACTION

This Final Office Action is in response to Applicant's amendments and arguments filed March 1, 2022.  Applicant has amended claims 1-11 and added claims 12-15  Currently, claims 1-15 are pending.   The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments

The 35 U.S.C. 101 rejections of claims 1-11 are withdrawn in light of applicant’s amendments to claims 1-11.
The 35 U.S.C. 112 rejection of claim 6 are withdrawn in light of applicant’s amendments to claim 6.
The 35 U.S.C. 103 rejections of claims 1-11 are withdrawn in light of applicant’s amendments to claims 1-11.  Applicant’s amendments necessitated the new grounds for rejection in this office action.  

Response to Arguments

Applicant’s arguments submitted on 3/1/22 have been considered and are persuasive in regards to the 101 and 112 rejections.  The arguments related to the 103 rejections are not persuasive and moot in light of the newly cited art.  

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 1-2, 4, 10-14 are rejected under 35 U.S.C. 103 as being unpatentable over Masami et al. (JP2001117624A) (3/12/21 IDS citation no. 2) in view of Kilibarda et al. (US 2019/0135549 A1) (hereinafter Kilibarda)

Claims 1, 10-11:
Masami, as shown, discloses the following limitations of claims 1, 10-11:
A schedule creation device (and corresponding method and program) for creating a transport schedule of a transport device on which a product is transported to a work position determined for each production process by the automated transport device (see para [0009], showing creating a schedule for transporting loads), based on a production schedule which defines an execution time of a production work for each production process in a production line configured to perform the production work at the work position determined fore ach production process to manufacture the product, such that the production work is started at the execution time defined in the production schedule (see para [0024]-[0027], showing completion time for each process and where the input date and time can be considered the start time) 
the schedule creation device comprising: a schedule creation unit that sets a first score to the work position and a transport path of the transport device, sets a second score to the product (see para [0011], showing time required for each process where it would be obvious to one of ordinary skill in the art that time in this context is a type of score that improves the scheduling in Masami by enabling comparisons ), and decides the product to be transported by the transport device from among the products present at a plurality of the work positions based on the first score and the second score (see para [0028], showing defining a transport priority and see para [0031], showing dispatching rule)
Masami does not specifically disclose an output configured to output an instruction to the automated transport device to cause the automated transport device to move along the transport path to transport the product decided by the schedule creation unit from a first work position within the plurality of the work positions to a second work position within the plurality of the work position.  In analogous art, Kilibarda discloses the following limitations:
an output configured to output an instruction to the automated transport device to cause the automated transport device to move along the transport path to transport the product decided by the schedule creation unit from a first work position within the plurality of the work positions to a second work position within the plurality of the work positions (see para [0031]-[0033], "The components may be transported from place-to-place in an industrial facility, for example, moving components from, for example, a storage area in one portion of an industrial facility to an active production assembly line in another portion of the industrial facility. The present invention may have other uses and applications as known by those skilled in the art....an autonomous, or semi-autonomous, device and/or a form of an automated guided vehicle (AGV) wherein, in one example, preprogrammed instructions as to a route or path of travel 24 are stored and executed by a control system onboard the transfer device 14. In an alternate example discussed below, transport device may not include a predetermined or prestored in memory path to travel. Alternately, transport device may wirelessly receive data signals or instructions “on-the-fly” which direct the direction of movement, rate of travel, or other operations of device 14.")
It would have been obvious to a person of ordinary skill in the before the effective filing date of the claimed invention to combine the teachings of Masami with Kilibarda because instructing an automated transport device enables more effective assembly by more efficiently maneuvering a plurality of workstations (see Kilibarda, para [0003]-[0008]).   
Moreover, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the transport system as taught by Kilibarda in the production management system of Masami, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have 

	Claim 2:
	Further, Masami discloses the following limitations:
wherein the schedule creation unit sets the first score based on whether or not passage of the transport device to the work position and the transport path is possible (see para [0029], where warning can be considered the score when not possible and see para [0038]-[0039], showing not satisfying the shipping plan and raising priority) and sets, based on a preset priority of each work position, the second score of the product present at the work position (see para [0031], showing various priority or dispatching rule based on different types of time parameters)

Claim 4:
	Further, Masami discloses the following limitations:
wherein the schedule creation unit sets the second score based on a work start time at the work position determined in a predetermined production schedule in addition to the priority of each work position (see para [0025], showing input date and time which represents start time   and see para [0031], showing priority rule based on current position)
Claims 12-14:
Masai does not explicitly disclose the automated transport device configured to move from the first work position to the second work position in response to receiving the instruction from the output unit.  In analogous art, Kilibarda discloses the following limitations:
the automated transport device configured to move from the first work position to the second work position in response to receiving the instruction from the output unit (see para [0030], " the transport system is useful in transporting a component in the form of a progressively assembled workpiece to a workstation and then positioning the workpiece at a workstation for precision work on the workpiece. In one example, the system 10 is used to transport and position automobile body components and subassemblies that are sequentially built through sequentially-positioned workstations along an assembly line. It is understood that system 10 may be used in other applications, for example, in manufacturing processes, or other assembly processes, and other applications where products or articles are transferred through multi-station process lines." and see para [0031]-[0033], [0075], [0078]])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the transport system as taught by Kilibarda in the production management system of Masami, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
	
Claims 3, 5, 9 are rejected under 35 U.S.C. 103 as being unpatentable over Masami and Kilibarda, as applied above, and further in view of Tadano et al. (US 2020/0293028 A1) (hereinafter Tadano)

Claims 3, 5, 9:
Masami and Kilibarda do not specifically disclose wherein the schedule creation unit sets the first score to the work position based on the presence or absence of the product present at the work position and a situation of production work to the product.  In analogous art, Tadano discloses the following limitations:
wherein the schedule creation unit sets the first score to the work position based on the presence or absence of the product present at the work position and a situation of production work to the product (see para [0020], "transportation operation control device according to one aspect of the present invention includes an acquisition means for acquiring presence status information representing presence statuses of articles at a plurality of sites, an influence degree calculation means for calculating a magnitude of a degree of influence of the pre-process site on the transportation source site, using a calculation criterion, based on the presence status information relating to the transportation source site and the pre-process site among the plurality of sites, the pre-process site influencing the presence status of articles at the transportation source site, an importance degree calculation means for calculating a importance degree of the transportation operation for a combination of the transportation source site and the transportation destination site, based on a transportation cost required for a transportation 
wherein the creation schedule creation unit updates the first score of the transport path, through which the transport device transporting the product passes, based on the second score of the product that is transported by the transport device (see para [0056]-[0062], showing updating calculations based on dynamic presence of the different articles)
wherein, when the product is allocated to the transport device, the schedule creation unit calculates a correspondence relationship between the work position after the product is transported and the product, calculates the first score after transport and the second score of the product based on the correspondence relationship, and decides the product to be transported next (Fig 10 and para [0112], showing usage rate after completed transaction and then updating calculation management table and see para [0055], where the importance degree shows what transportation operation to perform next)
It would have been obvious to a person of ordinary skill in the before the effective filing date of the claimed invention to combine the teachings of Masami and Kilibarda with 
Moreover, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the transportation operation control method as taught by Tadano in the Masami and Kilibarda combination, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Masami and Kilibarda, as applied above, and further in view of Aqlan et al. (US 2014/0343711 A1) (hereinafter Aqlan)

Claim 6:
Masami and Kilibarda do not explicitly disclose wherein the first score is set to a greater value as a passage of the transport device is harder, the second score is set to a greater value as priority of the production work of the product with the second score is higher, and the schedule creation unit selects the product having the second score set to a greater value than the first score set to the transport path of the product, to which the second score is set, as a transport candidate.  In analogous art, Aqlan discloses the following limitations:
wherein the first score is set to a greater value as a passage of the transport device is harder, the second score is set to a greater value as priority of the production work of the product with the second score is higher, and the schedule creation unit selects the product having the second score set to a greater value than the first score set to the transport path of the product, to which the second score is set, as a transport candidate (see para [0054]-[0055], showing assigning the lower priority  to the product order shipping date)
It would have been obvious to a person of ordinary skill in the before the effective filing date of the claimed invention to combine the teachings of Masami and Kilibarda with Aqlan because setting the score to the greater priority enables ore effective scheduling by making more optimized determinations to the sequence of operations (see Aqlan, para [0004]).          
Moreover, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the decision support system for order prioritization as taught by Aqlan in the Masami and Kilibarda combination, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Masami, Kilibarda and Aqlan, as applied above, and further in view of Phillips et al. (US 2019/0180229 A1) (hereinafter Phillips)

Claim 7:

wherein the schedule creation unit decides to retract the product, to which a maximum second score is set, in a case where there is no product to which the second score greater than the first score set to the transport path of the product is set (see para [0094], showing removing the request and see para [0062], showing maximum ranges that is used for scheduling platform)
It would have been obvious to a person of ordinary skill in the before the effective filing date of the claimed invention to combine the teachings of Masami, Kilibarda and Aqlan with Phillips retracting the product when there is no greater second score can improve the delivery of products by having a more efficient queue for what the user wants the delivery schedule to be (see Phillips, para [0013]).            
Moreover, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the method for product delivery as taught by Phillips in the Masami, Kilibarda and Aqlan combination, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.


Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Masami and Kilibarda, as applied above, and further in view of Kasper et al. (US 2007/0143131 A1) (hereinafter Kasper).

Claim 8:
Masami and Kilibarda do not specifically disclose wherein, in a case where there are a plurality of the transport devices, the schedule creation unit sets the first score of the transport path, through which the transport device having already decided the product to transport passes, to a value such that passage of another transport device is impossible.  In analogous art, Kasper discloses the following limitations:
wherein, in a case where there are a plurality of the transport devices, the schedule creation unit sets the first score of the transport path, through which the transport device having already decided the product to transport passes, to a value such that passage of another transport device is impossible (see para [0040], where setting to disabled prevents the application of priorities for the transportation lane)
It would have been obvious to a person of ordinary skill in the before the effective filing date of the claimed invention to combine the teachings of Masami and Kilibarda with Kasper because setting the score to such a value enables the user a specific type of user-specific definition such that the optimization has more user control (see Kasper, para [0005]-[0007]).            
Moreover, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the automated cost generator as taught by Kasper in the Masami and Kilibarda combination, since the claimed invention is merely a .

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Masami and Kilibarda, as applied above, and further in view of Kurokawa et al. (US 2018/0365605 A1) (hereinafter Kurokawa).

Claim 15:
Masami and Kilbarda do not specifically disclose calculating a possible number of times of transport.  In analogous art, Kurokawa discloses the following limitations:
wherein the schedule creation unit is configured to set the second score by calculating a possible number of times of transport by dividing a time until a production work start time at the work position determined in the production schedule by a time needed for transport, and subtracting the calculated possible number of times of transport from the second score (see para [0065]-[0070], showing calculating a maximum transport volume based on the calendar information and dividing unit where such a calculation could be used with the start time shown in para [0025] of Masami and integrated with the priority rules of para [0031] of Masami)
It would have been obvious to a person of ordinary skill in the before the effective filing date of the claimed invention to combine the teachings of Masami and Kilibarda with Kurokawa because including a calculation for possible transport can improve efficiency by 
Moreover, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the supply chain simulation system as taught by Kurokawa in the Masami and Kilibarda combination, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Conclusion


The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

US 2016/0229631 A1
US 2018/0300834 A1
US 2020/0398916 A1
US 2010/0312860 A1
US 2021/0398045 A1

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUJAY KONERU whose telephone number is 571-270-3409. The examiner can normally be reached on Monday-Friday, 9 am to 5 pm.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patricia Munson can be reached on 571- 270-5396.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Primary Examiner, Art Unit 3624